DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      MATTHEW M. VANDEPOL,
                            Appellant,

                                     v.

STATE OF FLORIDA, DEPARTMENT OF REVENUE, CHILD SUPPORT
                       PROGRAM,
                        Appellee.

                               No. 4D19-3867

                           [November 4, 2020]

  Appeal from the State of Florida, Department of Revenue; L.T. Case No.
2001300393.

   Matthew M. Vandepol, Lake Park, pro se.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Child Support Enforcement, Tallahassee, for
appellee.

PER CURIAM.

   Affirmed without prejudice for appellant to seek relief as outlined in
section 409.2563, Florida Statutes (2019).

CIKLIN, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.